DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al  (9,445,492).
Chen et al disclose a first 108,208/210 conductive trace and a second 112,212a conductive trace which are printed on the substrate layer 100,200 and cross each other, wherein the first conductive trace has two trace sections 208,210 separated by the second conductive trace, wherein adjacent ends of the two trace sections separated by the second conductive trace are connected electrically by a jumper 108c,216a,216b,216d wherein the jumper has an electrical conductor (conductive material), is electrically isolated (via 100,200) from the second conductive trace and is fixed on the printed circuit board (abstract), and wherein the electrical conductor is connected electrically with the two trace sections at the adjacent ends (figure 1a, 2b, 3c), wherein the jumper is a separate component and is fixed on the printed circuit board by soldering, and wherein the electrical conductor and the two trace sections are connected electrically at the adjacent ends by soldering 126,130,226,230, wherein the jumper has a plug element 134,234 inserted into a hole of the printed circuit board, wherein the jumper is composed of only the electrical conductor (conductive material), and wherein the electrical conductor is configured as a bridge element and has at least one needle-like projection as the plug element (figures 2-3), wherein the electrical conductor has two pairs of needle-like projections, and the printed circuit board has two corresponding pairs of holes for receiving the needle-like projections in the region of the adjacent ends of the two trace sections (figures 2a,3a…has at least two pairs of needle-like projections, and the printed circuit board has at least two corresponding pairs of holes) and wherein the printed circuit board has a grounding layer 140,228 with openings 250a,250b around the holes for receiving the needle-like projections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al  al in view of the publication of CN 111900536 A.
Chen et al had been discussed but fail to teach the first conductive trace and the second conductive trace are microstrip lines respectively, wherein the printed circuit board is a feed board for radiating elements of a base station antenna.  However, the publication of CN 111900536 A teaches the microstrip conductive traces antenna laminated on the dielectric layers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Chen et al with the first conductive trace and the second conductive trace are microstrip lines respectively, wherein the printed circuit board is a feed board for radiating elements of a base station antenna for the purpose of improving the antenna gain.
Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Parsche, Farnworth, Lapushin, Paulotto and Tsai are cited as of interested and illustrated a similar structure to an antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845